DETAILED ACTION

Application Status
	Claims 1-5 are pending and have been examined in this application.
	This is the first communication on the merits. 	

AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 3-5 have not been further treated on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


There is insufficient antecedent basis for the following terms in claim 2: “the safety restraint system”, “the first, upper, solid part”, “the roof housing”, “the roof lining”, and “the last, lower, extension part”.
Appropriate action is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nonaka (US 3836168 A) in view of Enders (US 7357415 B2).
	With respect to claim 1, Nonaka discloses: The safety restraint system for motor vehicles, arranged in the roof lining of a vehicle, comprising an elastic wall (6, Fig. 2, see Col. 3, LL. 5-10), brackets (3/3, Fig. 2), a gas generator, consisting of an inflator (12, Fig. 1), and a control electronics (see 
Nonaka is silent in teaching that the brackets are formed by a system of tightly into each other inserted extension parts, producing a solid bracket after the activation during an impact of the vehicle.
Enders discloses a safety restraint system for a motor vehicle comprising brackets (30, Fig. 2) that are formed by a system of tightly into each other inserted extension parts, producing a solid bracket after the activation during an impact of the vehicle (see abstract).
Before the time of filing it would have been obvious to a person having ordinary skill in the art to modify the brackets disclosed by Nonaka in view of Enders to include a system of tightly into each other inserted extension parts that produce a solid bracket after the activation during an impact of the vehicle to arrive at the claimed invention and to reduce the deployment time of the restraint system. The brackets disclosed by Nonaka have a generally uniform cross-section, while the brackets disclosed by Enders have a cross-section that reduces in area along the length of the brackets due to the telescopic nature of the brackets. Accordingly, the telescoping brackets have a smaller volume than the uniform cross-section brackets and can be filled with a smaller volume of gas and can therefore be deployed more quickly. 
With respect to claim 2, Nonaka in view of Enders as modified above discloses: the first, upper, solid part (Enders; 40e, Fig. 3) of the bracket (30) has the largest diameter, is arranged in the roof housing (Nonaka; 2, Fig. 2) immediately under the roof lining (4) of the vehicle, and it is firmly attached to the roof housing, and the last, lower, extension part (Enders; 36, Fig. 3) of the bracket has a closed 
Nonaka in view of Enders does not disclose that the elastic wall is closed specifically by means of a welded seam and/or sewn seam. The examiner takes official notice that welds and seams are commonly known in the art for forming closed interior spaces for airbags. Accordingly, it would have been obvious to a person having ordinary skill in the art to form the “bag-shaped cloths” disclosed by Nonaka by means of a welded or sewn seam on the lower side of the plastic film and/or elastic textile to form a closed interior space. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Isawa (US 3715130 A) discloses a safety restraint system comprising brackets formed by a system of tightly into each other inserted extension parts, producing a solid bracket after the activation during an impact and an elastic textile connected to the two brackets. 
Lee (KR 20090124149 A) discloses a safety restraint system comprising a double strip of plastic film or elastic textile supported by two brackets that deploys from the roof lining of a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Lee whose telephone number is (571)272-6087.  The examiner can normally be reached on Mon. - Fri. (7:30 - 5:00 EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D LEE/               Examiner, Art Unit 3616                                                                                                                                                                                         
/JAMES A ENGLISH/               Primary Examiner, Art Unit 3616